DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the amendment filed 6/8/20.  As directed by the amendment, claims 15, 20 and 33 have been amended; claims 1-14 have been cancelled. Claims 15-33 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dojan US 2012/0023778 (herein after Dojan) in view of 20100263236 US Carboy (herein after Carboy) and Greene US 20130019500 (herein after Greene).
[AltContent: textbox (Lateral side)]Regarding claim 15, Dojan discloses a shoe (as best seen in Figures 9J), comprising: an upper (as best seen in Figures 9J), the shoe upper further including a base material (as best seen in Figures 9J), the upper comprising: a lateral side (as best seen in Figures 9J) and a medial side (as best seen in Figures 9J).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Unwelded zones)][AltContent: textbox (Medial side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoe with upper)]
    PNG
    media_image1.png
    333
    459
    media_image1.png
    Greyscale


However, Dojan is silent to a toe box portion; an ankle portion wherein the ankle portion includes at least one stress point; a heel support spanning from the medial side to the lateral side of the upper, wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material; and a sole structure, the toe box.
Carboy discloses a toe box portion (as seen in annotated Figures 5 and 14); an ankle portion wherein the ankle portion includes at least one stress point (as seen in annotated Figures 5 and 14) configured on an outer portion of the base material, and around the ankle portion (paragraph 00134); a heel support spanning from the medial side to the lateral side of the upper (as seen in annotated Figures 5 and 14), wherein the heel support wraps around a heel of the upper (as seen in annotated Figures 5 and 14), and wherein the heel support is overlaid on the base material (Paragraphs 00134); and a sole structure (as seen in annotated Figures 5 and 14).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Eyelets)][AltContent: arrow][AltContent: textbox (Toe strap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ankle portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sole structure)][AltContent: textbox (Heel support wrap)][AltContent: arrow]
    PNG
    media_image2.png
    793
    590
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    750
    529
    media_image3.png
    Greyscale

The teachings of Dojan and the teachings of Carboy are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan by constructing the upper having areas of support and welds/reinforcing strands and support in the toe region and heel as taught by Carboy in order to provide support to the footwear and the upper while protecting areas of the foot when worn.
However, Dojan and Carboy do not disclose a toe box having a plurality of welds extending radially over the toe box portion.
Greene discloses the toe cap having a plurality of welds extending radially over the toe box portion (as best seen in Figure 1, paragraphs 0043 0066 0067).
The teachings of Dojan and Carboy and the teachings of Greene are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan and Carboy by constructing the toe cap having a plurality of welds extending radially over the toe box portion as taught by Greene in order to provide support to the footwear and the upper while protecting areas in the front of the shoe when worn.
[AltContent: textbox (Stress point)]Regarding claim 16, the modified shoe of the combined references discloses the at least one stress point (as seen in annotated Figure 15 of Carboy) is the result of laces being tightened through a set of eyelets (as seen in annotated Figure 15 of Carboy).
[AltContent: connector][AltContent: textbox (Toe box protion)][AltContent: ][AltContent: connector][AltContent: textbox (Additional material.)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sets of eyelets)]
    PNG
    media_image4.png
    732
    414
    media_image4.png
    Greyscale

Regarding claim 22, the modified shoe of the combined references discloses the heel support contacts the sole structure (as best seen in Figure 9j of Dojan).
Regarding claim 23, the modified shoe of the combined references discloses a toe strap (as seen in annotated Figure 5 of Carboy) is overlaid on the base material (as seen in annotated in Figure 5 of Carboy).
Regarding claim 24, the modified shoe of the combined references discloses the ankle portion further includes a first set of eyelets at a top of the ankle portion (as seen in annotated Figures 15 of Carboy); wherein the ankle portion further includes a second set of eyelets (as seen in annotated Figures 15 of Carboy) below the first set of eyelets (as seen in annotated Figures 15 of Carboy); and wherein the at least one stress point is the result of laces being tightened through the second set of eyelets (as seen in annotated Figures 15 of Carboy).
Regarding claim 25, the modified shoe of the combined references discloses the ankle portion includes additional material on the medial side of the upper (as seen in annotated Figures 15 of Carboy), wherein the additional material is in a form of an ankle strap (as seen in annotated Figure 15 of Carboy), and wherein the ankle strap is overlaid on the base material (as seen in annotated Figures 15 of Carboy); and wherein the lateral side of the upper lacks the additional material in the form of an ankle strap (as best seen in Figures 12, 13, 14, 15 and 16 of Carboy- the additional material being capable of being removed).
Claims 17, 18, 19, 20, 21, 26-28 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dojan US 2012/0023778 (herein after Dojan) in view of 20100263236 US Carboy (herein after Carboy) and Greene US 20130019500 (herein after Greene) as applied to claim 15, and further in view of Huang US2003/0148076 (herein after Huang).
Regarding claim 17, the modified shoe the combined references disclose all the limitations of claim 17 discloses the ankle portion having at least one strand zone, wherein the strand zone includes multiple strands that are located in different directions, and wherein at least two of the strands of the strand zone intersect (paragraph 0036 of Dojan).
Huang discloses the strand zones are welded areas (Abstract, paragraph 0024).
The teachings of Dojan, Carboy and Greene the teachings of Huang are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, Carboy and Greene by constructing the upper having areas of support and welds/ reinforcing strands and support in the toe region and heel as taught by Huang in order to provide support to the footwear, prevent stretching of the upper while protecting areas of the foot when worn.

Regarding claim 18, the modified shoe of the combined references discloses the weld zone (Abstract, paragraph 0024 of Hunag) surrounds an entire ankle portion of the upper (as best seen in Figures 9J, paragraph 0036 of Dojan).
Regarding claim 19, the modified shoe of the combined references discloses the weld zone around the ankle portion (Abstract, 0067 of Greene) of the upper reduces stretching of the base material in a lateral direction and a longitudinal direction (paragraph 0026 of Dojan).
Regarding claim 20, Dojan discloses a shoe (as seen in annotated Figure 9J), comprising: an upper including a base material (as seen in annotated Figure 9J), the upper comprising:, multiple unwelded zones (as seen in annotated Figure 9J), (as seen in annotated Figure 9J), multiple eyelet portions overlaid on the base material (as seen in annotated Figure 9J), and a lateral side having multiple weld zones (as seen in annotated Figure 9J).
However, Dojan is silent to a toe box portion; an ankle portion wherein the ankle portion includes additional material on the medial side of the upper, a medial side having multiple weld zones wherein the additional material is in a form of an ankle strap, and wherein the ankle strap overlaid on the base material, and wherein the lateral side lacks the additional material in the form of an ankle strap; a heel support a heel support spanning from the medial side to the lateral side of the upper, wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material; and a sole structure.
Carboy discloses a toe box portion (as seen in annotated Figures 5 and 14);an ankle portion wherein the ankle portion includes additional material on the medial side of the upper (as seen in annotated Figures 5 and 14), wherein the additional material is in a form of an ankle strap (as seen in annotated Figures 5 and 14), and wherein the ankle strap (as seen in annotated Figures 5 and 14) (as seen in annotated Figures 5 and 14) overlaid on an outer portion of the base material (paragraph 00134), and wherein the lateral side lacks the additional material in the form of an ankle strap (as seen in annotated Figures 5 and 12-14); a heel support a heel support spanning from the medial side to the lateral side of the upper (as seen in annotated Figures 5 and 14), wherein the heel support wraps around a heel of the upper (as seen in annotated Figures 5 and 14), and wherein the heel support is overlaid on the base material (as seen in annotated Figures 5 and 14); and a sole structure (as seen in annotated Figures 5 and 14).
The teachings of Dojan and the teachings of Carboy are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan by constructing the upper having areas of support and welds/reinforcing strands and support in the toe region and heel as taught by Carboy in order to provide support to the footwear and the upper while protecting areas of the foot when worn.
Dojan and Carboy are silent to a medial side having multiple weld zones, a lateral side having multiple weld zones, and wherein each of the multiple weld zones includes a plurality of welds, a toe box portion having a first weld zone wherein the first weld zone includes at least one weld extending radially over the toe box portion.
Greene discloses a medial side having multiple weld zones (Abstract, 0067), a toe box portion having a first weld zone wherein the first weld zone includes at least one weld extending radially over the toe box portion (as best seen in Figure 1, paragraphs 0043 0066 0067), a lateral side having multiple weld zones, and wherein each of the multiple weld zones includes a plurality of welds (Abstract, 0067, 0077, Figures 18 and 19).

The teachings of Dojan and Carboy and the teachings of Greene are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan and Carboy by constructing the toe cap having a plurality of welds extending radially over the toe box portion as taught by Greene in order to provide support to the footwear and the upper while protecting areas in the front of the shoe when worn.
Dojan, Carboy and Greene are silent to wherein each of the multiple strand zones includes a plurality of welds, the strand zones are welded areas.
Huang discloses wherein each of the multiple strand zones includes a plurality of welds (Abstract, paragraph 0024), the strand zones are welded areas (Abstract, paragraph 0024).
The teachings of Dojan, Carboy and Greene the teachings of Huang are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, Carboy and Greene by constructing the upper having areas of support and welds/ reinforcing strands and support in the toe region and heel as taught by Huang in order to provide support to the footwear, prevent stretching of the upper while protecting areas of the foot when worn.
Regarding claim 21, the modified shoe of the combined references discloses the lateral side further comprises multiple weld zones (as best seen in Figures 1, 18 and 19, paragraphs 0043, 0066, 0067 of Greene), multiple unwelded zones (as seen in annotated Figure 9J of Dojan), and multiple eyelet portions (as seen in annotated Figure 15 of Carboy) overlaid on the base material wherein each of the multiple weld zones includes a plurality of welds (as best seen in Figures 1, 18 and 19, paragraphs 0043, 0066, 0067 of Greene); and wherein the medial side further comprises multiple weld zones (as best seen in Figures 1, 18 and 19, paragraphs 0043, 0066, 0067 of Greene), multiple unwelded zones (as seen in annotated Figure 9J of Dojan), multiple eyelet portions (as seen in annotated Figure 15 of Carboy) overlaid on the base material wherein each of the multiple weld zones includes a plurality of welds (as seen in annotated Figure 15 of Carboy).
Regarding claim 26, the modified shoe of the combined references discloses the ankle portion of the lateral side of the upper (as seen in annotated Figure 15 of Carboy) includes a weld zone (paragraph 0024 of Huang).
Regarding claim 27, the modified shoe of the combined references discloses the weld zone is located between an eyelet portion and the heel support (as best seen in Figures 1 and 18 of Greene); and wherein the weld zone includes multiple welds that are located in different directions (as seen in annotated Figure 9J of Dojan).
Regarding claim 28, the modified shoe of the combined references discloses at least two of the welds of the weld zone intersect (as best seen in Figure 1 of Greene).
Regarding claim 29, the modified shoe of the combined references discloses at least one weld zone spans from the lateral side of the upper to the medial side of the upper (as best seen in Figure 1 of Greene); wherein the welds span around a back of the ankle portion of the upper (as best seen in Figures  1 and 18 of Greene); and wherein the weld zone includes multiple welds within the weld zone (as best seen in Figures 1, 18 and 19, paragraphs 0043 0066 0067 and 0077 of Greene).  

Regarding claim 30, the modified shoe of the combined references discloses wherein the welds of the weld zone intersect (as best seen in Figure 1 of Greene).  

Regarding claim 31, the modified shoe of the combined references discloses wherein the welds of the weld zone intersect at the back of the ankle portion of the upper (as best seen in Figure 34 of Greene).  

Regarding claim 32, the modified shoe of the combined references discloses the weld zone around the ankle portion of the upper reduces stretching of the base material in a lateral direction and a longitudinal direction (as best seen in Figure 34 of Greene).

Regarding claim 33, the modified shoe of the combined references discloses the toe box portion (as seen in annotated Figure 5 and 15 of Carboy) of the shoe upper further includes a first and second weld zone (as best seen in Figures 1 and 18 of Greene); wherein a second weld zone includes at least two welds that cross each other at an intersection disposed within the second weld zone (as best seen in Figures 1 and 18 of Greene).
Response to Arguments

Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




.

/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732